              Case 2:18-cv-01164-MJP Document 215 Filed 07/10/20 Page 1 of 4



 1                                                                  The Honorable Marsha J. Pechman
 2

 3

 4

 5

 6

 7                           UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF WASHINGTON AT SEATTLE
 8
     DAVID GOLDSTINE,                                      )
 9                                                         )     CASE NO. 2:18-CV-01164 MJP
                    Plaintiff,                             )
10                                                         )
            v.                                             )     STIPULATED MOTION AND
11                                                               ORDER TO CONTINUE THE
                                                           )
     FEDEX FREIGHT, INC.,                                        DEPOSITION OF CHRISTINA
12                                                         )
                                                                 TAPIA, PH.D
                    Defendant.                             )
13                                                         )
                                                           )
14

15          By Order dated March 31, 2020, the Court set the deadline for completion of the deposition

16   of Plaintiff’s expert by June 30, 2020. The Deposition of Plaintiff’s expert, Christina Tapia, Ph.D

17   commenced on June 30, 2020 at 2:00 p.m. via remote videoconferencing, which took longer than

18   anticipated. The parties agree that a continuance of deposition of Plaintiff’s expert is necessary.

19   The parties therefore, hereby jointly move to continue the remote video deposition of Plaintiff’s

20   expert, Christina Tapia, Ph.D, from June 30, 2020, at 2:00 p.m., to July 10, 2020, at 10:00 a.m.

21          STIPULATED & AGREED this 8th day of July, 2020.
22
                                                  /s/Medora A. Marisseau
23                                                Medora A. Marisseau, WSBA No. 23114
                                                  KARR TUTTLE CAMPBELL
24                                                701 Fifth Ave., Ste. 3300
                                                  Seattle, WA 98104
25                                                Phone: (206) 223-1313
                                                  Fax: (206) 682-7100
26                                                Email: mmarisseau@karrtuttle.com
                                                  Attorney for Defendant Fedex Freight, Inc.
27


     STIPULATED MOTION & ORDER TO CONTINUE THE
     DEPOSITION OF CHRISTINA TAPIA, PH.D - 1
     Case No. 2:18-CV-01164 MJP
           Case 2:18-cv-01164-MJP Document 215 Filed 07/10/20 Page 2 of 4



 1                                     /s/Sandra C. Isom
                                       Sandra C. Isom, pro hac vice
 2                                     FEDEX FREIGHT, INC.
                                       1715 Aaron Brenner Drive, Ste 600
 3                                     Memphis, TN 38120
                                       Telephone: 901-434-8305
 4                                     Facsimile: 901-468-1765
                                       Email: scisom@fedex.com
 5                                     Attorney for Defendant Fedex Freight, Inc.
 6
                                       /s/Donald H. Snook
 7                                     Donald H. Snook, Pro Hac Vice
                                       FEDEX FREIGHT, INC.
 8                                     1715 Aaron Brenner Drive, Ste 600
                                       Memphis, TN 38120
 9
                                       Telephone: 901-434-8305
10                                     Facsimile: 901-468-1765
                                       Email: Donald.snook@fedex.com
11                                     Attorney for Defendant Fedex Freight, Inc.

12
                                       /s/Ada K. Wong
13                                     Ada K. Wong, Esq., WSBA #45936
                                       AKW LAW, P.C.
14                                     6100 219th St., SW, Suite 480
                                       Mountlake Terrace, WA 98043
15                                     Telephone: (206) 259-1259
                                       Fax: (855) 925-9529
16                                     Email: ada@akw-law.com
                                       Attorney for Plaintiff Goldstine
17

18                                     /s/Beth Bloom
                                       Beth Bloom, WSBA # 31702
19                                     BLOOM LAW PLLC
                                       3827C S Edmunds St
20                                     Seattle, WA 98118-1729
                                       Telephone: (206) 323-0409
21                                     Email: bbloom@bloomlawpllc.com
                                       Attorney for Plaintiff Goldstine
22

23

24

25

26

27


     STIPULATED MOTION & ORDER TO CONTINUE THE
     DEPOSITION OF CHRISTINA TAPIA, PH.D - 2
     Case No. 2:18-CV-01164 MJP
              Case 2:18-cv-01164-MJP Document 215 Filed 07/10/20 Page 3 of 4



 1                                                ORDER
 2          The Court, having considered the records and files herein and the above stipulation of the
 3   parties, hereby ORDERS that the deadline for the completion of the deposition of Plaintiff’s
 4   expert, which is currently set for June 30, 2020, is continued to July 10, 2020.
 5          IT IS SO ORDERED this _10th__ day _of July___, 2020.
 6

 7

 8

 9
                                                   A
                                                   Marsha J. Pechman
10                                                 United States Senior District Judge

11   Presented by:

12
     /s/Medora A. Marisseau
13   Medora A. Marisseau, WSBA No. 23114
     KARR TUTTLE CAMPBELL
14   701 Fifth Ave., Ste. 3300
     Seattle, WA 98104
15   Phone: (206) 223-1313
     Fax: (206) 682-7100
16   Email: mmarisseau@karrtuttle.com
     Attorney for Defendant Fedex Freight, Inc.
17

18
     /s/Beth Bloom
19   Beth Bloom, WSBA # 31702
     BLOOM LAW PLLC
20   3827C S Edmunds St
     Seattle, WA 98118-1729
21   Telephone: (206) 323-0409
     Email: bbloom@bloomlawpllc.com
22   Attorney for Plaintiff Goldstine

23
     /s/Ada K. Wong
24   Ada K. Wong, Esq., WSBA #45936
     AKW LAW, P.C.
25   6100 219th St., SW, Suite 480
     Mountlake Terrace, WA 98043
26   Telephone: (206) 259-1259
     Fax: (855) 925-9529
27   Email: ada@akw-law.com
     Attorney for Plaintiff Goldstine

     STIPULATED MOTION & ORDER TO CONTINUE THE
     DEPOSITION OF CHRISTINA TAPIA, PH.D - 3
     Case No. 2:18-CV-01164 MJP
              Case 2:18-cv-01164-MJP Document 215 Filed 07/10/20 Page 4 of 4



 1                                   CERTIFICATE OF SERVICE
 2          I, Jan Likit, affirm and state that I am employed by Karr Tuttle Campbell in King County,

 3   in the State of Washington. I am over the age of 18 and not a party to the within action. My

 4   business address is: 701 Fifth Ave., Suite 3300, Seattle, WA 98101. On this day, I caused a true

 5   and correct copy of the preceding STIPULATED MOTION& PROPOSED ORDER TO

 6   CONTINUE THE DEPOSITION OF CHRISTINA TAPIA, PH.D to be filed with the District

 7   Court of the Western District of Washington. I caused the same to be served on the parties listed

 8   below in the manner indicated.
       Ada K. Wong                                             Via U.S. Mail
 9     Jordan T. Wada                                          Via Hand Delivery
       AKW Law, P.C.                                           Via Electronic Mail
10     6100 219th St., SW, Suite 480                           Via Overnight Mail
       Mountlake Terrace, WA 98043                             Via ECF/E Service (if opted in)
11     Telephone: 206.259.1259
       Email: ada@akw-law.com; jordan@akw-
12     law.com; paralegal@akw-law.com
       Attorneys for Plaintiff
13
       Beth Bloom                                              Via U.S. Mail
14     Bloom Law PLLC                                          Via Hand Delivery
       3827C S Edmunds St                                      Via Electronic Mail
15     Seattle, WA 98118-1729                                  Via Overnight Mail
       Telephone: (206) 323-0409                               Via ECF/E Service (if opted in)
16     Email: bbloom@bloomlawpllc.com;
       pwaters@bloomlawpllc.com
17     Attorneys for Plaintiff
18     Donald H. Snook, Pro Hac Vice                       Via U.S. Mail
       Sandra C. Isom, Pro Hac Vice                        Via Hand Delivery
19     FedEx Freight, Inc                                  Via Electronic Mail
       1715 Aaron Brenner DR, Suite 600
20     Memphis, TN 38120                                   Via Overnight Mail
       Telephone: 901.434.8305                             CM/ECF via court’s website
21     Email: Donald.snook@fedex.com
       scisom@fedex.com
22     Attorneys for Defendant FedEx Freight, Inc.
23
            I declare under penalty of perjury under the laws of the United States of America that the
24
     foregoing is true and correct, to the best of my knowledge.
25
            Signed this 8th day of July, 2020, at Seattle, Washington.
26                                                 /s/Jan Likit
                                                                         Jan Likit
27                                                              Litigation Legal Assistant

     STIPULATED MOTION & ORDER TO CONTINUE THE
     DEPOSITION OF CHRISTINA TAPIA, PH.D - 4
     Case No. 2:18-CV-01164 MJP
